REASONS FOR ALLOWANCE
Claims 1-2, 4-11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:   Applicant has properly incorporated the allowable subject matter of original claim 3 into independent claim 1.  The prior art (and in particular the previously applied Takahashi et al. and Doi references) fails to teach the compressor control system combination as recited, and in particular wherein a resistance of the first fixed-value resistor (230) is set to equal to a resistance of an indoor ambient temperature-based NTC thermistor at 25°C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARC E NORMAN/Primary Examiner, Art Unit 3763